Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 8-18 are withdrawn as being to Applicant’s non-elected species (as claim 14 is to two inner carriers and claim 15 is to asymmetric as in figure 21, and claim 16 depends from claim 15).  The Office notes per the prior interview, the finality is withdrawn and claims 1-7, 19-25, 35-44 are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 19-25, 35-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant provides “the or each of the at least one” of which Applicant has failed to make Applicant’s intent clear.  Claims 2-4, 6-7, 19-25, 35-44 is/are rejected as being dependent on the above rejected claim(s).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 19-25, 36-42, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andre (2828009) in view of Ikeda (6315123).
The Office notes the above 112 rejections.  Nevertheless, Andre discloses package (figs 1-4) with  carriers (as in fig 2 within inside and outside), each having a tubular axis (fig 2), perpendicular (fig 2); articles (30), top, sides, bottom walls/panels (as in fig 2 on top sides and bottom; the Office notes that 6, 10, 23 may be either or top or bottom as the above merely depends on how the user orients the package), wrapped around (fig 2); complementary features/tabs and apertures/alignment apertures (adjacent 37, 36, 32, 38); articles in two or more rows (as in fig 3; see 112 rejections above; inasmuch as device asymmetric in Applicants device, the prior art also performs the above; exposed to view such as in fig 4 via 33); multiple bottom panels (6, 10 overlapping in fig 2; multiple apertures as in fig 1 and registered as in fig 4 with abs and apertures adjacent 37, 36, 32, 38); the Office notes that the features/alignment features are capable of performing the intended use of the claims such as being capable of used with a machine, as well as permitting alignment of panels as the panels in fig 2 are vertically aligned; board materials (as in col. 1); article engaging structure (such as features adjacent 13, 33, 35, in fig 4 of which are slots); keel (28, 29).
	With respect to the inner carrier including multiple panels, Ikeda discloses similar art to inner carriers (1-13) including an inner carrier with multiple panels that overlap (20, 12 and also including multiple apertures from multiple cutwaway as shown in fig 4 such as with 50-55, 70, 72, 74, 76); .  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Andrew in view of Ikeda (by providing the above feature such as by replacing the single panel of Ikea with double panel and features of such in Ikeda) in order to provide additional means to access the contents within.  Ikeda further discloses a keel of which is in a v shape (figs 6, 10, 8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference and further in view of Ikeda (by including the above shape) in order to provide an enhanced brace for .

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Richards (3495704).
The Office notes the 112 rejections above.  Nevertheless, the Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Richards: oblique fold line on inner carrier at a corner (fold along tapered neck of article).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Richards (by providing the above folds at a corner of Andrew) in order to accommodate of another type of container such as a bottle neck.  Though not required, the Office merely notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a shape because it has been held that a change in shape on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot because the search has been updated and a new rejection has been made.

Potentially Allowable Subject Matter
Claim 43 would be potentially allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735